Name: Commission Regulation (EC) No 2316/2003 of 29 December 2003 amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the Canary Islands for fat-free milk preparations
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R2316Commission Regulation (EC) No 2316/2003 of 29 December 2003 amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the Canary Islands for fat-free milk preparations Official Journal L 342 , 30/12/2003 P. 0035 - 0036Commission Regulation (EC) No 2316/2003of 29 December 2003amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the Canary Islands for fat-free milk preparationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(2) establishes a forecast supply balance and Community aid for the products covered by the specific supply arrangements for the Azores, Madeira and the Canary Islands.(2) Current implementation of the annual supply balance for the Canary Islands for fat-free milk preparations indicates that the quantities fixed for the supply are below requirements because of a higher demand than expected.(3) The quantity of the above product should therefore be adjusted in line with the actual needs of the outermost regions concerned.(4) Regulation (EC) No 98/2003 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committee,HAS ADOPTED THIS REGULATION:Article 1The table in Annex V, part 11, of Regulation (EC) No 98/2003 is replaced by the following:">TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45; Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 14, 21.1.2003, p. 32; Regulation as last amended by Regulation (EC) No 1987/2003 (OJ L 295, 13.11.2003, p. 47).